Ward, J.
The Stannards Corners Rural Cemetery Association was incorporated under chapter 133 of the Laws of 1847, and the acts amendatory of the same, providing for the incorporation of rural cemetery associations.
That act was amended in 1873 so as to permit such associations to acquire title to 'lands by condemnation proceedings. This provision was held to be unconstitutional by the Court •of Appeals in The Matter of Deansville Cemetery Association, 66 N. Y. 569, for the reason that under the statute •cited the lands to be taken were not for public use. The ■court says at page.573: “It is difficult to see what interest the public will have in the lands or in their use. No right on the part of the public to buy lots or bury their dead there is secured. The prices at which the lots are to be sold are to be fixed by private agreement; the corporation is to be managed by trustees elected by the lot owners. The lots, or the rights ■of the owners therein, are to descend as private property to the heirs of these owners,” etc.
Therefore, the relief sought upon this motion could not be •obtained under the statutes under which the petitioner was *271incorporated. It, however, claims that it is entitled to such relief under article 3 of chapter 559 of the Laws of 1895. This article 3 is entitled “ Cemetery Corporations ” and provides for the i incorporation of cemetery associations, ■ and .applies'to all such associations theretofore created for cemetery purposes under a law repealed hy that chapter or "thereafter to. be created, except family cemeteries. In the schedule of laws repealed,. attached to chapter 559, prior laws creating such rural cemetery associations are repealed, - so that by force of chapter 559 the petitioner is embraced within its provisions. . ■ ’
By section 45 of the last-mentioned act it is provided : “ If the certificate of incorporation or by-laws of- a cemetery ■corporation do not exclude any person from the privilege on ■equal terms with other persons of purchasing a lot or of burial in its cemetery, such corporation may, from time to time, .acquire by condemnation, exclusively for the purposes of a ■cemetery, not more than two hundred acres of land in the aggregate forming one continuous tract, wholly or partly within the county in which its certificate of incorporation is recorded,” etc.
By section 49 of the act: “ The corporation, unless its certificate of incorporation or by-laws otherwise provide, shall, subject to its rules and regulations, sell and convey to any person the use of the lots or plats designated on the map filed in the office of the corporation, on payment,” etc. These provisions would seem to indicate that the purpose of chapter 559 of the Laws of 1895 wa-s to open these rural cemeteries-to all persons upon equal terms, and thus make their use public in such a sense as would permit them to acquire lands by condemnation proceedings, and I think.that the purpose of the statute has been accomplished and the objection which obtained in 66 New York, supra, has been avoided, and that rural cemetery associations, whose certificate of incorporation or by-laws do not exclude any person, can constitutionally secure the condemnation of lands for cemetery purposes.
The defendant, upon this motion, however, objects that it *272does not appear from the petition that the certificate of incorporation of the petitioners or its by-laws “ do not exclude any person from the privilege, on equal terms with other persons, of purchasing a lot or of burial in its cemetery.!’ This objection is well taken and is faj;al to the motion.
It was suggested - upon the argument by the counsel for the petitioner that if the court deemed the petition defective in this or other respects it might permit an amendment of the moving papers. The allegation omitted being jurisdictional, it cannot .be well cured by an amendment, and the safer practice would be to move de novo if this objection can be avoided. *
The motion must be denied, with ten dollars costs, with leave,- however, to the petitioner to renew the motion upon such papers, in addition to the ones used upon this motion, as it may be advised.
Motion denied, with ten dollars costs, with leave to renew.